                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION


EMERALD POINTE, LLC,                         )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )         Case No. _______________________
                                             )
TANEY COUNTY, MISSOURI,                      )
                                             )
and                                          )
                                             )
TANEY COUNTY PLANNING                        )
COMMISSION                                   )
                                             )
and                                          )
                                             )
TANEY COUNTY BOARD OF                        )
ADJUSTMENT                                   )
                                             )
               Defendants.                   )

                                         COMPLAINT

       Plaintiff Emerald Pointe, LLC (“Emerald Pointe”) hereby brings its Complaint for

Damages against Defendants Taney County, Missouri (“Taney County”), Taney County Planning

Commission, and Taney County Board of Adjustment (collectively “Defendants”), as follows:

                                             Parties

       1.      Emerald Pointe, LLC is a Missouri limited liability company with its principal place

of business in Taney County, Missouri.

       2.      Taney County, Missouri is a first-class Missouri county and subdivision that is a

corporate entity that can sue and be sued.

       3.      Taney County Planning Commission is a political subdivision of Taney County,

Missouri that can sue and be sued.




            Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 1 of 6
        4.       Taney County Board of Adjustment is a political subdivision of Taney County,

Missouri that can sue and be sued.

                                      Jurisdiction and Venue

        5.       Venue is proper in this district pursuant to 28 U.S.C. §1391 because the events

forming the cause of action asserted herein took place in this District in Taney County, Missouri.

        6.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331 because this case

involves federal questions under to 42 U.S.C §§ 1983 and 1988, as well as due process property

rights under the Fourteenth Amendment to the United States Constitution.

                                                Facts

        7.       In May of 2008, Defendant Taney County, acting by and through its Taney County

Planning Commission, issued Emerald Pointe a permit to develop land in Taney County into

residential lots in a subdivision.

        8.       In September of 2008, Taney County approved and signed the Final Plat for Phase

12 of the Emerald Pointe subdivision (the “Final Plat”) designating it as a gated community with

private roads.

        9.       The Final Plat stated that it did not violate the rules and regulations of the Taney

County Development Guidance Code.

        10.      Taney County thereafter issued permits to Emerald Pointe for construction of

private roads in Phase 12, and Emerald Pointe constructed the private roads.

        11.      In September of 2016, Taney County, acting through its Taney County Planning

Commission, issued a Stop Work Order to Emerald Pointe requiring Emerald Pointe to comply

with Taney County’s Subdivision Regulations and Road Standards for public roads. (the “Stop




                                                  2

              Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 2 of 6
Work Order”) As a result of the issuance of the Stop Work Order, Emerald Pointe was prevented

from completing construction of the private roads within Phase 12.

        12.     The Emerald Pointe roads, however, were private roads to which the Taney County

Subdivision Regulations and Road Standards did not apply.

        13.     Emerald Pointe appealed the Taney County Planning Commission Stop Work

Order to the Taney County Board of Adjustment.

        14.     During the appeal, the Taney County Board of Adjustment sought to impose

additional requirements upon Emerald Pointe that were not contained in the Final Plat as

conditions of lifting the Stop Work Order.

        15.     Emerald Pointe would not agree to perform the additional requirements proposed

by the Taney County Board of Adjustment.

        16.     In April of 2017, the Taney County Board of Adjustment denied Emerald Pointe’s

appeal of the Stop Work Order.

        17.     In May of 2017, Emerald Pointe sued the Taney County Planning Commission and

Taney County Board of Adjustment, and their members in their official capacities, for relief by

way of a writ of certiorari to lift the Taney County Stop Work Order.

        18.     The Circuit Court of Taney County, Missouri held an evidentiary hearing and

denied Emerald Pointe’s appeal of the issuance of the Stop Work Order.

        19.     Emerald Pointe then took an appeal to the Missouri Court of Appeals, Southern

District.

        20.     In April of 2021, the Missouri Court of Appeals, Southern District, reversed the

Taney County Circuit Court, finding:




                                                3

              Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 3 of 6
              a.      That Emerald Pointe had been given authority by Taney County to develop

                      its land with a final plat containing private roads;

              b.      That when Taney County approved the plat it was in compliance with Taney

                      County’s Road Standards and Subdivision regulations;

              c.      That the Taney County Planning Commission that approved the plat was

                      fully aware of the terrain of the Emerald Pointe property and approved a

                      plat that called for private roads;

              d.      That the Taney County Planning Commission did not have authority to

                      issue a Stop Work Order to Emerald Pointe in 2016;

              e.      That Taney County’s position that there is no difference between private

                      roads and public road is inherently inconsistent with Taney County’s own

                      Road Standards and Subdivision Regulations; and

              f.      That the Taney County Board of Adjustment decision to affirm the Taney

                      County Commission’s Stop Work Order was not authorized by law.


                                            COUNT I

         (DEPRIVATION OF DUE PROCESS WITH REGARD TO PROPERTY
           RIGHTS PURSUANT TO THE FOURTEENTH AMENDMENT TO
            THE UNITED STATES CONSTITUTION AND 42 U.S.C. §1983)

        21.   Plaintiff incorporates by reference the foregoing allegations.

        22.   Emerald Pointe has and had a protected property interest in its Taney County land

development project to which the Fourteenth Amendment to the United States Constitution and its

due process protections apply.

        23.   The Fourteenth Amendment due process clause mandates that no State (or

subdivision) may “deprive any person of … property, without due process of law.”

                                                 4

           Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 4 of 6
        24.    Taney County’s actions, through its Taney County Planning Commission and

Taney County Board of Adjustment, were truly irrational and deprived Emerald Pointe of its due

process property rights, as determined by the Missouri Court of Appeals for the Southern District.

        25.    Taney County, through its Planning Commission and Board of Adjustment, acted

with disregard of its own valid Road Standards and Subdivision Regulations to deprive Emerald

Pointe of its due process property rights, as determined by the Missouri Court of Appeals for the

Southern District.

        26.    Taney County’s actions, through its Taney County Planning Commission and

Taney County Board of Adjustment, were authorized decisions made and adopted by officials with

final policy-making authority, and performed under color of state law.

        27.    As a direct and proximate result of Defendants’ actions and violations of Emerald

Pointe’s due process property rights, Emerald Pointe has been damaged and Emerald Pointe is

entitled to damages pursuant to 42 U.S.C. §1983.

        28.    Emerald Pointe is also entitled to an award of attorneys’ fees and expenses incurred

in asserting its constitutional rights pursuant to 42 U.S.C. §1988.

        29.    The damages to Emerald Pointe caused by Defendants include, but are not limited

to: delay damages; loss of sales; attorney and litigation fees, expenses and costs; adverse

judgments; loss of contract opportunities; and finance costs.

       WHEREFORE, Plaintiff Emerald Pointe prays for judgment against Defendants in excess

of $75,000, for its attorney fees and costs, for pre-judgment and post-judgment interest, and for

such other relief as the Court may find.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury for all issues so triable.



                                                  5

           Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 5 of 6
                          Respectfully submitted,

                          /s/ Vincent F. O’Flaherty
                          Vincent F. O’Flaherty       MO Bar #34693
                          LAW OFFICES OF VINCENT F. O’FLAHERTY, LLC
                          3637 Main Street
                          Kansas City MO 64111
                          Tel: (816) 931-4800/Fax: (816) 756-2168
                          voflaherty@voflaw.com

                          and

                          /s/ Brian J. Madden
                          Brian J. Madden       MO Bar #40637
                          WAGSTAFF & CARTMELL, LLP
                          4740 Grand, Suite 300
                          Kansas City, MO 64112
                          Tel. (816) 701-1100/Fax (816) 531-2372
                          bmadden@wcllp.com
                          ATTORNEYS FOR PLAINTIFF




                             6

Case 6:21-cv-03222-RK Document 1 Filed 08/26/21 Page 6 of 6
